     Case 4:18-cr-00263-JGZ-JR Document 50 Filed 03/25/19 Page 1 of 2



 1
 2
 3
 4
 5
                             IN THE UNITED STATES DISTRICT COURT
 6
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                              CR18-00263-TUC-JGZ(JR)
 9
                              Plaintiff,
10                                                          PRELIMINARY ORDER
             vs.                                         (Pursuant to: 18 U.S.C. § 4241(a))
11
12   Robert Francis Krebs,                                    (Defendant in Custody)
13                            Defendant.
14
            Defendant has been evaluated by local professionals, Marisa Menchola, Ph.D.as
15
     well as Bradley Johnson, M.D. He has also been evaluated at FMC Butner, North Carolina
16
     by Robert Cochrane, Psy.D.
17
            In her report dated July 12, 2018, Dr. Menchola concluded that the Defendant was
18
     not competent to stand trial due to a major neurocognitive disorder (dementia). She further
19
     opined that the Defendant was not restorable to competence.
20
            In Dr. Johnson’s report dated September 3, 2018, he concluded that the Defendant
21
     was competent to stand trial and that the Defendant’s presentation was more likely
22
     consistent with malingering.
23
            In Dr. Cochrane’s report dated March 11, 2019, he concluded that there was no
24
     convincing evidence that the Defendant suffers from a mental disorder that would render
25
     him mentally incompetent. He also found that the Defendant was malingering and noted
26
     that his personal and criminal history was more consistent with a finding of antisocial
27
     personality disorder.
28
     Case 4:18-cr-00263-JGZ-JR Document 50 Filed 03/25/19 Page 2 of 2




 1          A hearing was conducted on March 21, 2019. Defendant was not present. The
 2   Government agreed with the findings of Dr. Cochrane but Defense Counsel did not.
 3          In order to facilitate the transfer of the Defendant back to the District of Arizona,
 4   the Court preliminarily found that the Defendant was competent to proceed and should be
 5   transported back to Tucson, Arizona. A further hearing will be scheduled with the
 6   Defendant present. Dr. Cochrane may appear via videoconference. At the conclusion of
 7   the hearing, the Court will determine whether a final order of competency should be entered
 8   and whether the case should be set for trial.
 9          Accordingly,
10          IT IS HEREBY ORDERED that a Status Conference is scheduled for Tuesday,
11   May 7, 2019, at 10:00 a.m. (mountain standard time) before this Court;
12          IT IS FURTHER ORDERED that Dr. Cochrane may appear via video conference;
13          IT IS FURTHER ORDERED that in the event the above date is not acceptable to
14   Dr. Cochrane, he may contact the Court (at 520-205-4640) and reschedule.
15          Dated this 22nd day of March, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
